Dove, J. An August 3, 1966, claimant, Colleen R. Wurster, filed a claim seeking refund of the sum of $150.00, which had been deposited with the Secretary of State of the State of Illinois as required by Sec. 7-204 of the Motor Vehicle Laws of the State of Illinois. From the stipulation of facts by the parties it appears : 1. That claimant, Colleen E. Wurster, deposited with the office of the Secretary of State of the State of Illinois in accordance with Sec. 7-204 the sum of $150.00; 2. That on July 1, 1963 claimant was entitled to a refund of said sum of $150.00, and was so notified by the office of the Secretary of State of the State of Illinois; 3. That, as a result of the failure of claimant to file claim for refund, the funds were transferred to the General Revenue Fund on August 20, 1963; 4. That claimant continues to be the sole person interested in this claim; that no assignment thereof has occurred; and, that claimant is the sole owner of such claim. Sec. 7-503 of Chap. 95%, Ill. Rev. Stats., provides that any person having a legal claim against such deposit may enforce it by proper proceedings in the Court of Claims. The Court is of the opinion that claimant has complied with the statutes, and is justly entitled to a refund. Am award is accordingly made by this Court to claimant, Colleen R. Wurster, in the amount of $150.00.